DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2005/0115328 to Hayashi et al. (hereinafter “Hayashi”).
Regarding claim 11, Hayashi illustrates in at least figures 1 with associated text:
A semiconductor device comprising:

a housing component 10 including an insertion hole (see below) to which the primary molded body is inserted; and
a secondary molded resin 2 that has a resin material [0018], and that integrally covers
		a region exposed from the insertion hole (see below), the region being a part of a surface of the primary molded body, and 
	a part of a region of a surface of the housing component including a region surrounding the insertion hole,
wherein a part of the primary molded body including the semiconductor chip is in the insertion hole,
wherein a direction along which the insertion hole extends is an insertion direction (see below),
wherein the insertion hole includes an inner wall surface having an inclined surface (see below),
wherein the inclined surface has a dimension in a radial direction (see below) with respect to the insertion direction serving as an axis increases towards a protrusion direction (see below) when the insertion hole is viewed in the insertion direction, and
wherein the primary molded body includes an inclination-following protrusion whose dimension in the radial direction increases along an inclination.


    PNG
    media_image1.png
    546
    844
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2007/0193359 to Asada et al. illustrates the claimed invention except at least the insertion hole includes an inner wall surface having an inclined surface.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738